DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The “A” in line two of “A golf cart…” should be lowercase.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,343,615 B2 in view of Steffan (US 7,004,482 B1).
Regarding claim 1, claim 1 of  U.S. Patent No. 10,343,615 B2 teaches the limitations of the claim, but does not specifically disclose the storage unit further comprising an indent in its rear panel, wherein an upper portion of the rear panel including the upper attachment point is further from the rear of the golf cart than the remaining lower portion of the rear panel, the storage unit thereby having a first distance in the horizontal direction between the interior of the rear panel in its upper portion and the interior of the front panel and a second distance in the horizontal direction between the interior of the rear panel in its lower portion and the interior of the front panel, the first distance being less than the second distance.
Steffan teaches the ability to have a storage unit (1) attachable to the rear of a golf cart framework including the storage unit further comprising an indent in its rear portion (Fig. 2D, noting the indented portion where 34 is located), wherein an upper portion of the rear panel including the upper attachment point (34A) is further from the rear of the golf cart than the remaining lower portion of the rear panel (noting the portion below 34 that extends outward, away from the body), the storage unit thereby having a first distance in the horizontal direction between the interior of the rear portion in its upper portion and the interior of the front portion and a second distance in the horizontal direction between the interior of the rear portion in its lower portion and the interior of the front portion, the first distance being less than the second distance (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective fling date to take the device of claim 1 of U.S. Patent No. 10,343,615 B2 and use the teaching of Steffan and include an indent in the upper portion in order to accommodate an attachment device as demonstrated by Steffan, and to have the lower portion extend outward in order to maximize the volume within the storage unit.

Regarding claims 2-5, modified claim 1 of U.S. Patent No. 10,343,615 B2 does not specifically disclose the lower portion of the rear panel extends at least 30% of the height of the storage unit up the rear of the storage unit from the bottom panel of the storage unit, the lower portion of the rear panel extends at least 45% of the height of the storage unit up the rear of the storage unit from the bottom panel of the storage unit, the difference between the first distance and second distance ranges from 2 inches to 8 inches, or the difference between the first distance and second distance ranges from 4 inches to 5 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the claim 1 of U.S. Patent No. 10,343,615 B2 and have the lower portion of the rear panel extends at least 30% or 45% of the height of the storage unit up from the bottom panel, or the difference between first and second distances ranges from 2 to 8 or 4 to 5 inches because such a change would require a mere finding of an optimal range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 6 is rejected over claim 7 of U.S. Patent No. 10,343,615 B2 view of Steffan (US 7004482 B1).

Claims 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,343,615 B2 in view of Steffan (US 7,004,482 B1) as applied to claim 6 above and further in view of Haines (CA 2523506 A1).
Claim 7 is rejected over claim 7 U.S. Patent No. 10,343,615 B2 view of Steffan (US 7004482 B1), but does not specifically disclose the upper attachment fitting comprises a probe having a tapered cone shaped tip, the probe extending between the rear of the golf cart and the inside of the storage unit.
Haines teaches the ability to have an attachment to the rear of a golf cart in several forms including a probe (112) with a generally tapered cone shaped tip (Figs. 4-6), where the probe extends in a space between the interior of the storage unit and the back of the golf cart.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of claim 7 U.S. Patent No. 10,343,615 B2 and have the upper attachment include a probe having a tapered cone shaped tip because such a change would require a mere choice of one known fastening device and would have yielded predictable results.

Claims 8-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,623,808 B2 in view of Steffan (US 7004482 B1).
Regarding claims 8 and 15, claim 12 of  U.S. Patent No. 9,623,808 B2 teaches the limitations of the claim, but does not specifically disclose the storage unit further comprising an indent in its rear panel, wherein an upper portion of the rear panel including the upper attachment point is further from the rear of the golf cart than the remaining lower portion of the rear panel, the storage unit thereby having a first distance in the horizontal direction between the interior of the rear panel in its upper portion and the interior of the front panel and a second distance in the horizontal direction between the interior of the rear panel in its lower portion and the interior of the front panel, the first distance being less than the second distance.
Steffan teaches the ability to have a storage unit (1) attachable to the rear of a golf cart framework including the storage unit further comprising an indent in its rear portion (Fig. 2D, noting the indented portion where 34 is located), wherein an upper portion of the rear panel including the upper attachment point (34A) is further from the rear of the golf cart than the remaining lower portion of the rear panel (noting the portion below 34 that extends outward, away from the body), the storage unit thereby having a first distance in the horizontal direction between the interior of the rear portion in its upper portion and the interior of the front portion and a second distance in the horizontal direction between the interior of the rear portion in its lower portion and the interior of the front portion, the first distance being less than the second distance (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective fling date to take the device of claim 1 of U.S. Patent No. 9,623,808 B2 and use the teaching of Steffan and include an indent in the upper portion in order to accommodate an attachment device as demonstrated by Steffan, and to have the lower portion extend outward in order to maximize the volume within the storage unit.
Regarding claims 9-12 and 16-19, modified claim 1 of U.S. Patent No. 9,623,808 B2 does not specifically disclose the lower portion of the rear panel extends at least 30% of the height of the storage unit up the rear of the storage unit from the bottom panel of the storage unit, the lower portion of the rear panel extends at least 45% of the height of the storage unit up the rear of the storage unit from the bottom panel of the storage unit, the difference between the first distance and second distance ranges from 2 inches to 8 inches, or the difference between the first distance and second distance ranges from 4 inches to 5 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the claim 1 of U.S. Patent No. 9,623,808 B2 and have the lower portion of the rear panel extends at least 30% or 45% of the height of the storage unit up from the bottom panel, or the difference between first and second distances ranges from 2 to 8 or 4 to 5 inches because such a change would require a mere finding of an optimal range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 13 and 20 are rejected over claim 7 of U.S. Patent No. 9,623,808 B2 view of Steffan (US 7004482 B1).

Claims 14 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,623,808 B2 in view of Steffan (US 7004482 B1).

Claim 14 and 21 are rejected over claim 7 U.S. Patent No. 9,623,808 B2 view of Steffan (US 7004482 B1), but does not specifically disclose the upper attachment fitting comprises a probe having a tapered cone shaped tip, the probe extending between the rear of the golf cart and the inside of the storage unit.
Haines teaches the ability to have an attachment to the rear of a golf cart in several forms including a probe (112) with a generally tapered cone shaped tip (Figs. 4-6), where the probe extends in a space between the interior of the storage unit and the back of the golf cart.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of claim 7 U.S. Patent No. 10,343,615 B2 and have the upper attachment include a probe having a tapered cone shaped tip because such a change would require a mere choice of one known fastening device and would have yielded predictable results.

Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive. 
Applicant argues that Steffan does not apply to the claims. Examiner respectfully disagrees. One having ordinary skill in the art would recognize the ability to include a projecting portion that would increase the overall carrying capacity of a container. For this reason, one having ordinary skill would recognize the ability to modify the storage container with the device of Steffan by including a projecting portion.  Examiner notes that the device of Steffan is used to teach a feature to modify the device of claim 7 U.S. Patent No. 10,343,615 B2 or claim 12 of U.S. Patent No. 9,623,808 B2. Steffan is not intended to be modified.
Applicant argues that the percentages and distances of extension of the storage unit in different regions would not have been obvious. Examiner respectfully disagrees as such a change would require a finding of an optimal range of size, or would require a mere change in size of a component, or would require a rearrangement of parts. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.T.T./Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734